                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

Adrian McCray,                                )
                                              )
                       Plaintiff,             )
                                              )       Civil Action No. 4:19-cv-00151-TMC
       v.                                     )
                                              )                     ORDER
Sgt. Butler, Warden Cartledge,                )
Director Brian Sterling,                      )
Warden Scott Lewis,                           )
                                              )
                       Defendants.            )

       Plaintiff, a state prisoner proceeding pro se and in forma pauperis, filed this action pursuant

to 42 U.S.C. § 1983 alleging violations of his constitutional rights. (ECF No. 1). In accordance

with 28 U.S.C. § 636(b) and Local Civil Rule 73.02, D.S.C., this matter was referred to a magistrate

judge for pretrial handling. Before the court is the magistrate judge’s Report and Recommendation

(“Report”), recommending that the court dismiss this case for failure to prosecute pursuant to Fed.

R. Civ. P. 41(b). (ECF No. 57). Plaintiff was advised of his right to file objections to the Report.

(ECF No. 57-1). However, Plaintiff filed no objections to the Report, and the time to do so has

now run.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the




                                                  1
recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

         After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the magistrate judge’s Report (ECF No. 57), which is incorporated

herein by reference. Accordingly, the case is DISMISSED with prejudice*.

         IT IS SO ORDERED.


                                                                s/Timothy M. Cain
                                                                United States District Judge

Anderson, South Carolina
May 8, 2020


                                      NOTICE OF RIGHT TO APPEAL

         The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




         *
            The court concludes that dismissal with prejudice is appropriate, as Plaintiff has failed to respond to both
the motion to dismiss and the Report and Recommendation despite being warned that failure to respond could result
in his case being dismissed. See (ECF Nos. 49, 57-1).

                                                           2
